Judgment of conviction reversed on the law and a new trial granted. In our opinion the court’s rulings at folios 487-490, 492—495, 648-650, 891-896, *891947-949, 572-576, 651-656, 788-790, 666-667, 669-670, 86-89, 131-132, 133-135, 168-172, 243, 660-661, 683-684, 690-693, were erroneous arid prejudicial, and we think that prejudice against the defendant was excited in the minds of the jurors by comments, rulings and questions by the court throughout the trial, and that the court went beyond reasonable and proper limits in the cross-examination of defendant’s witnesses. We have examined the record and find no error as to the facts. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.